United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1612
                        ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                                 Jessica Harcrow,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: June 22, 2022
                               Filed: July 6, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Jessica Harcrow appeals a sentence imposed by the district court1 after she
pleaded guilty to drug and money laundering offenses. Her counsel has moved to

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court erred in applying an enhancement under the sentencing
guidelines for committing the drug offense as part of a pattern of criminal conduct
engaged in as a livelihood.

       Upon careful review, see United States v. Turner, 781 F.3d 374, 393 (8th Cir.
2015) (standard of review), we conclude that the district court did not err in applying
the enhancement. The record supported the court’s findings that Harcrow had
admitted to investigators that selling drugs was her primary source of income, and
that she had accumulated at least $26,000 over the course of a year. The large
quantities of drugs that she admitted distributing supported a reasonable inference
that the $26,000 was a small percentage of the profits that she would have made over
the course of a year. See USSG §§ 2D1.1(b)(16)(E), comment. (n.20); 4B1.3
comment. (n.2); United States v. Ford, 987 F.3d 1210, 1215 (8th Cir. 2021); United
States v. Denson, 967 F.3d 699, 707 (8th Cir. 2020); United States v. Berry, 930 F.3d
997, 999 (8th Cir. 2019).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-